Title: To James Madison from David Montague Erskine, 16 July 1807
From: Erskine, David Montague
To: Madison, James



Sir,
Washington July 16th. 1807

In Compliance with your Request in your Letter of the 15th: Inst. I have the Honor to inclose a Passport for a Vessel about to carry some Dispatches from the Government of the United States to Gibraltar and Leghorn.  Blanks are left for the Names of the Vessel and Master, as you desired.
I avail myself of this Opportunity to have the Honor to inform you that I have just received an Answer from V. Admiral Berkeley Commander in Chief of His Majesty’s Forces on the Halifax Station, to an Application which I made to him founded upon certain Depositions which you transmitted to me in the Month of May last respecting the Seamen named in the Margin
John Carnell
Job. Wixon
Fredk. Porter
It appears from the Admiral’s Letter that His Majesty’s Ships Bermuda and Indian on board of which the two first Men are stated to be, are not at present with the Admiral, who will, however, cause an Inquiry to be made into the Circumstances relating to them as soon as the abovementioned Ships shall rejoin him.  His Majesty’s Ship Cambrian, on board of which the last mentioned Man is stated to have been, having sailed for Europe, will prevent the Admiral from ascertaining the Facts of his Case.  I have the Honor to be, With great Consideration and Respect, Sir, Your most obedient humble Servant

D. M. Erskine

